DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final action in response to Request for Continued Examination filed on 8/22/2022. Claims 1-5, 7-16, and 18-22 are currently pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-16, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-5, 7-16, and 18-22 are determined to be directed to an abstract idea. 
The claims 1-5, 7-16, and 18-22 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without a practical application and without providing significantly more. 
Regarding Step 1 of the subject matter eligibility test per the most recent subject matter eligibility guidance (2019 PEG), Claims 1-5, 7-11 are directed to a method (i.e., process), and claims 12-16, and 18-22 are directed to a non-transitory computer readable medium (i.e., product/article of manufacture); therefore, all pending claims are directed to one of the four statutory categories of invention. 
Regarding Step 2A-Prong 1 of the subject matter eligibility test per the most recent subject matter eligibility guidance (2019 PEG), Claims 1 and 12 are directed specifically to the abstract idea of managing/weighting surveys by selecting key survey variables (KSVs) related to a survey sample; identifying auxiliary variables that explain nonresponse and variance in the KSVs; selecting at least one data source that represents a target population, the source containing data about the identified auxiliary variables for the target population; training a model on the survey sample using the KSVs; performing a cross-validation in the model for the survey sample to allow collecting out-of-sample predictions for the survey sample, wherein the out-of-sample predictions are optimal for the KSVs and are calculated using feedback from the model based on data from the survey sample; making related predictions on data from the at least one data source using the model; averaging the related predictions over the target population to generate target values for the auxiliary variables for the target population, wherein the target values correspond to the out-of-sample predictions; passing/providing the out-of-sample predictions and the target values; generating survey weights; based on the out-of-sample predictions for the survey sample and the target values for the target population; and generating estimates of the KSVs  for the target population using the survey weights and correcting the estimates to account for nonresponse bias in the survey sample to make an unbiased population estimate of the KSVs; all of which include mental processes (i.e., evaluating survey data via models and predictions to make a judgement/opinion about survey weights and KSV estimates); and certain methods of organizing human activity based on fundamental economic practice (mitigating accuracy (risk) of a survey response via managing survey weighting and bias, wherein the survey under broadest reasonable interpretation includes customer surveys) and managing personal behavior and interactions between people (following rules to generating survey weights for surveys evaluating personal responses); and mathematical concepts (building and/or adjusting a survey evaluation model by managing/generating survey weights). Claims 2-5, 7, 9, 13-16, 18, and 20 are directed to performing the abstract idea of claim 1 or 12 with further details provided for how to perform the selecting, generating, and collecting steps, which includes mental processes and certain methods of organizing human activity and mathematical concepts for similar reasons as provided above for claim 1 and 12. Claim 8 and 19 are further directed to the abstract idea of determining if there is overfitting with the model which includes mental processes and certain methods of organizing human activity and mathematical concepts for similar reasons provided above for claim 1 and 12. Claim 10 and 21 are further directed to the abstract idea of performing multiple rounds of stratified cross-validation using different subsets of the data, combining validation results over the rounds, and providing an estimate of the model's predictive performance which includes mental processes and certain methods of organizing human activity and mathematical concepts for similar reasons provided above for claim 1 and 12. Claim 11 and 22 are further directed to the abstract idea of calculating a logit of the out-of-sample predictions to translate target values for the target population to a different population which includes mental processes and certain methods of organizing human activity and mathematical concepts for similar reasons provided above for claim 1 and 12. After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself. 
Regarding Step 2A-Prong 2 of the subject matter eligibility test per the most recent subject matter eligibility guidance (2019 PEG), while the claims 1-5, 7-16, and 18-22 recite additional elements which are hardware or software elements, such as non-transitory computer readable medium containing computer-readable instructions stored therein for causing a computer processor to perform operations {of the invention}, database(s), or basefile, or calibration estimator (computer module), these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Regarding Step 2B of the subject matter eligibility test per the most recent subject matter eligibility guidance (2019 PEG), while the claims 1-5, 7-16, and 18-22 recite additional elements which are hardware or software elements, such as non-transitory computer readable medium containing computer-readable instructions stored therein for causing a computer processor to perform operations {of the invention}, database(s), or basefile, or calibration estimator (computer module), these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Therefore, since there are no limitations in the claims 1-5, 7-16, and 18-22 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	
Response to Arguments
Applicant’s arguments filed on 8/11/2022 have been fully considered and found to be insufficient and unpersuasive to overcome all of the rejections in the most recent Office action. Details are provided below.

Arguments on rejections under 35 U.S.C. 112:
Rejections under this section have been withdrawn based on applicant’s amendments to the claims.

Arguments on rejections under 35 U.S.C. 101:
Applicants argued that the claimed invention is not directed to an abstract idea. Examiner respectfully disagrees.
	Applicant’s claimed invention, as explained in the rejection section above, is directed to the abstract idea of mental processes (i.e., evaluating survey data via models and predictions to make a judgement/opinion about survey weights and KSV estimates); and certain methods of organizing human activity based on fundamental economic practice (mitigating accuracy (risk) of a survey response via managing survey weighting and bias, wherein the survey under broadest reasonable interpretation includes customer surveys) and managing personal behavior and interactions between people (following rules to generating survey weights for surveys evaluating personal responses); and mathematical concepts (building and/or adjusting a survey evaluation model by managing/generating survey weights). Applicant’s claimed invention does not pertain to the fact patterns of DDR Holdings, Enfish, and McRO decisions/cases. As compared to DDR Holdings, Applicant’s claimed invention is not rooted in the computing technology since the claimed invention focuses on processing and manipulating survey data and KSVs rather than effecting any fundamental computer tasks/functions. As compared to the Enfish, Applicant’s claimed invention lacks a defined structure in the data storage, similar to the “self-referential table”, and applicant’s mention of the database is high level of generality with no sign of change to the generic database technologies. Regarding McRO, Applicant’s claimed invention does not provide an inventive way to perform a fundamental human activity (i.e., lip synching) in a computer environment different than a human would perform.  

Applicants also argued that the claimed invention is directed to a practical application and significantly more of the abstract idea. Examiner respectfully disagrees.
	Note that applicant’s claimed invention recites the additional elements of non-transitory computer readable medium containing computer-readable instructions stored therein for causing a computer processor to perform operations {of the invention}, database(s), or basefile, or calibration estimator (computer module), these limitations are not enough to qualify as “practical application” or “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application or significantly more for an abstract idea (MPEP 2106.05 (f) & (h)). Further, Applicant’s claimed invention does not pertain to the fact patterns of Research Corporation Tech., Bascom, McRO decisions/cases. Note that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” (MPEP 2106.05(a)). Applicant’s claimed invention recites the additional elements at a high level of generality and uses them as a tool to perform the abstract idea. There is no affect or change to these technological elements that can even be considered to be compared against Research Corporation Tech., Bascom, McRO decisions/cases. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely,
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624